Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner-diameter major dimension varies along the longitudinal axis” of claim 12, the “inner-diameter major dimension approaches the inner-diameter minor dimension; and at a midpoint along the longitudinal axis (11) between the first and second ends (56, 58), a difference between the inner-diameter major dimension and the inner-diameter minor dimension is at a maximum” of claim 13, the “inner-diameter major dimension approaches the inner-diameter minor dimension; and at the second end (58) of the bearing element (50), a difference between the inner- diameter major dimension and the inner-diameter minor dimension is at a maximum” of claim 14, “an opening (68) located within the transition portion 510, the opening (68) configured to provide lube oil flow to the inner surface (54)” of claim 15, and “a bearing element having a varying ID-major dimension along a longitudinal axis 11; and the other of the first and second bearing elements (50-1, 50-2) comprises a bearing element having a constant ID-major dimension along the longitudinal axis” of claim 20  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites “at both the first at second” which should be --at both the first and second--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: lines 16-17 recite “a first section” and “a first arc-span point”.  It is unclear if the “first section” is the same as “the plurality of sections” previously recited in claim 1 or if it is separate from the plurality. The claim previously recited “each section having…a first arc-span point”. Thus it is unclear if the arc-span point of line 16 is the same as previously recited or if it is a new and separate section.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nii U.S. 6,243,230.
Re clm 1 and 6, Nii discloses a bearing element (Fig. 10) comprising: an inner surface (of 2”) having a smooth profile (no discontinuities such as corners or edges) and comprising a plurality of sections (each repeated shape; three shown in Fig. 10), each section having a taper portion (shown in annotated Fig. below) between a first arc-span point (shown in annotated Fig. below) and a second arc-span point (shown in annotated Fig. below), a constant-radius portion (shown in annotated Fig. below) between the second arc-span point and a third arc-span point (shown in annotated Fig. below), and a transition portion(shown in annotated Fig. below) between the third arc-span point and a fourth arc-span point (shown in annotated Fig. below); and an inner-surface radius dimension that changes from an inner-diameter major dimension (R, Fig. 10) at the first arc-span point to an inner-diameter minor dimension (r, Fig. 10) at the second arc-span point and changes from the inner-diameter minor dimension at the third arc-span point to the inner-diameter major dimension at the fourth arc- span point; wherein: the inner surface having the smooth profile comprises a continuous surface at the first, second, third, and fourth arc-span points; and the fourth arc-span point of a first section adjoins a first arc- span point of a subsequent section.

    PNG
    media_image1.png
    738
    603
    media_image1.png
    Greyscale

Re clm 2 and 6, Nii further discloses a first angular distance between the first arc-span point and the second arc-span point and a second angular distance between the third arc-span point and the fourth arc-span point, wherein the first angular distance is larger than the second angular distance (as shown in annotated Fig. 10 above).
Re clm 3, Nii further discloses the first angular distance (68°; col. 5: lines 46-48 and col. 6: lines 26-29) is at least twice as large as the second angular distance (alpha is 13°; the relationship is also shown in Fig. 10).
Re clm 4 and 6, Nii further discloses the inner surface is configured to receive a cylindrical shaft (1, Fig. 10).
Re clm 7, Nii further discloses  the bearing element is machined from a rigid material (sintered bearing material; col. 6: lines 2-3).
Re clm 8, Nii further discloses the plurality of sections consists of three sections (shown in Fig. 10).
Re clm 9, Nii further discloses a skew axis at an angle to a longitudinal axis, wherein the first arc-span point is aligned along the skew axis. It is noted that the skew axis is only defined by a single point (the first arc-span point), and thus, any arbitrary axis can be chosen that is angled relative to the longitudinal axis and passes through the single point of the first arc-span point. 
Re clm 15, Nii further discloses an opening (19) located within the transition portion, the opening configured to provide lube oil flow to the inner surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nii U.S. 6,243,230 as applied to claim 2 and 6 above, and further in view of Futae U.S. 2015/0330442.
Nii discloses all the claimed subject matter as described above.
Assuming Nii does not disclose the specific relative distances:
Re clm 3, Nii discloses that the angular distances of the different portions are result effect variables (col. 5: lines 39-61 and col. 6: lines 25-29).
Nii does not explicitly state that the first angular distance is at least twice as large as the second angular distance.
Since Nii discloses the angular distances as a result effect variable, it would have been obvious to one of ordinary skill in the art to modify Nii to provide the first angular distance is at least twice as large as the second angular distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).
Re clm 16, Nii does not disclose the first angular distance is nine times as large as the second angular distance.
 Since Nii discloses the angular distances as a result effect variable, it would have been obvious to one of ordinary skill in the art to modify Nii to provide the first angular distance is nine times as large as the second angular distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nii U.S. 6,243,230 as applied to claim 1 and 6 above, and further in view of Ueda U.S. 2018/0128163.
Nii discloses all the claimed subject matter as described above.
Re clm 5 and 10, Although Nii discloses the inner shape of the bearing element for the purpose of a bearing unit with small friction loss and which is excellent in shock resistance  (col. 1: lines 59-60), Nii does not disclose the bearing element is a semi-floating bearing.
Ueda teaches a bearing with a similar inner profile (Fig. 3A and 3B) in the form of a full-floating bearing ([0020]).
It would have been obvious to one of ordinary skill in the art to substitute the inner surface design of Nii into any well-known environment or application using a similar lobe or wedge style bearing such as the turbocharger of Ueda to achieve the predictable result of fluidly supporting a shaft as well as to provide a bearing unit with small friction loss and which is excellent in shock resistance as taught by Nii.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nii U.S. 6,243,230 as applied to claim 6 above, and further in view of Futae U.S. 2015/0330442.
Nii discloses all the claimed subject matter as described above.
Re clm 11, Although Nii discloses the inner shape of the bearing element for the purpose of a bearing unit with small friction loss and which is excellent in shock resistance  (col. 1: lines 59-60), Nii does not disclose the bearing element is a full-floating bearing element.
Futae teaches a bearing with a similar inner profile (Fig. 4) in the form of a full-floating bearing ([0005]).
It would have been obvious to one of ordinary skill in the art to substitute the inner surface design of Nii into any well-known environment or application using a similar lobe or wedge style bearing such as the turbocharger of Futae to achieve the predictable result of fluidly supporting a shaft as well as to provide a bearing unit with small friction loss and which is excellent in shock resistance as taught by Nii.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nii U.S. 6,243,230 as applied to claim 6 above, and further in view of Futae U.S. 2018/0258984.
Nii discloses all the claimed subject matter as described above.
Re clm 12, Nii does not disclose the bearing element further comprising a longitudinal axis extending from a first end of the bearing element to a second end of the bearing element, wherein the inner-diameter major dimension varies along the longitudinal axis.
Futae teaches a bearing comprising a longitudinal axis extending from a first end of the bearing element to a second end of the bearing element, wherein the inner-diameter major dimension varies along the longitudinal axis (Fig. 7-8, 10 and 11) for the purpose of enhancing oscillation stability ([0094]).
It would have been obvious to one of ordinary skill in the art to modify the shape of the bearing and provide a longitudinal axis extending from a first end of the bearing element to a second end of the bearing element, wherein the inner-diameter major dimension varies along the longitudinal axis for the purpose of enhancing oscillation stability.
Re clm 13, the improvement of Futae further discloses at both the first and second ends of the bearing element, the inner- diameter major dimension approaches the inner-diameter minor dimension; and at a midpoint along the longitudinal axis between the first and second ends, a difference between the inner-diameter major dimension and the inner-diameter minor dimension is at a maximum (Fig. 11).
Re clm 14, the improvement of Futae further discloses at the first end of the bearing element (Y1, Fig. 7), the inner-diameter major dimension approaches the inner-diameter minor dimension; and at the second end of the bearing element (Y2), a difference between the inner-diameter major dimension and the inner-diameter minor dimension is at a maximum.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Futae U.S. 2015/0330442 in view of Nii U.S. 6,243,230.
Re clm 18, Futae discloses a turbocharger bearing system (Fig. 10) comprising: a first bearing element (1) having: an inner surface (20a, Fig. 4) configured to receive a cylindrical shaft (R), he inner surface comprising a plurality of sections (three 20A), and a second bearing element configured to receive the cylindrical shaft.
Futae does not disclose the inner surface having a smooth profile, each section having a taper portion between a first arc-span point and a second arc-span point, a constant-radius portion between the second arc-span point and a third arc-span point, and a transition portion between the third arc-span point and a fourth arc-span point; an inner-surface radius dimension that changes from an inner- diameter major dimension at the first arc-span point to an inner-diameter minor dimension at the second arc-span point and changes from the inner- diameter minor dimension at the third arc-span point to the inner-diameter major dimension at the fourth arc-span point; a first angular distance between the first arc-span point and the second arc-span point; and a second angular distance between the third arc-span point and the fourth arc-span point, the first angular distance being larger than the second angular distance; wherein: the inner surface having the smooth profile comprises a continuous surface at the first, second, third, and fourth arc-span points; and the fourth arc-span point of a first section adjoins the first arc-span point of a subsequent section.
Nii teaches a similarly shaped bearing element (Fig. 10) comprising: an inner surface (of 2”) having a smooth profile (no discontinuities such as corners or edges) and comprising a plurality of sections (each repeated shape; three shown in Fig. 10), each section having a taper portion (shown in annotated Fig. above) between a first arc-span point (shown in annotated Fig. above) and a second arc-span point (shown in annotated Fig. above), a constant-radius portion (shown in annotated Fig. above) between the second arc-span point and a third arc-span point (shown in annotated Fig. above), and a transition portion(shown in annotated Fig. above) between the third arc-span point and a fourth arc-span point (shown in annotated Fig. above); and an inner-surface radius dimension that changes from an inner-diameter major dimension (R, Fig. 10) at the first arc-span point to an inner-diameter minor dimension (r, Fig. 10) at the second arc-span point and changes from the inner-diameter minor dimension at the third arc-span point to the inner-diameter major dimension at the fourth arc- span point; wherein: the inner surface having the smooth profile comprises a continuous surface at the first, second, third, and fourth arc-span points; and the fourth arc-span point of a first section adjoins a first arc- span point of a subsequent section for the purpose of providing a bearing unit with small friction loss and which is excellent in shock resistance (col. 1: lines 59-60).
It would have been obvious to one of ordinary skill in the art to modify the inner surface of the bearing of Futae and provide the inner surface having a smooth profile, each section having a taper portion between a first arc-span point and a second arc-span point, a constant-radius portion between the second arc-span point and a third arc-span point, and a transition portion between the third arc-span point and a fourth arc-span point; an inner-surface radius dimension that changes from an inner- diameter major dimension at the first arc-span point to an inner-diameter minor dimension at the second arc-span point and changes from the inner- diameter minor dimension at the third arc-span point to the inner-diameter major dimension at the fourth arc-span point; a first angular distance between the first arc-span point and the second arc-span point; and a second angular distance between the third arc-span point and the fourth arc-span point, the first angular distance being larger than the second angular distance; wherein: the inner surface having the smooth profile comprises a continuous surface at the first, second, third, and fourth arc-span points; and the fourth arc-span point of a first section adjoins the first arc-span point of a subsequent section for the purpose of providing a bearing unit with small friction loss and which is excellent in shock resistance.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda U.S. 2018/0128163 in view of Nii U.S. 6,243,230.
Re clm 18, Ueda discloses a turbocharger bearing system (Fig. 1 and 2) comprising: a first bearing element (left 20a) having: an inner surface (at 20a, Fig. 2) configured to receive a cylindrical shaft (8), he inner surface comprising a plurality of sections (three 20A, Fig. 3A), and a second bearing element (right 20a) configured to receive the cylindrical shaft.
Ueda does not disclose the inner surface having a smooth profile, each section having a taper portion between a first arc-span point and a second arc-span point, a constant-radius portion between the second arc-span point and a third arc-span point, and a transition portion between the third arc-span point and a fourth arc-span point; an inner-surface radius dimension that changes from an inner- diameter major dimension at the first arc-span point to an inner-diameter minor dimension at the second arc-span point and changes from the inner- diameter minor dimension at the third arc-span point to the inner-diameter major dimension at the fourth arc-span point; a first angular distance between the first arc-span point and the second arc-span point; and a second angular distance between the third arc-span point and the fourth arc-span point, the first angular distance being larger than the second angular distance; wherein: the inner surface having the smooth profile comprises a continuous surface at the first, second, third, and fourth arc-span points; and the fourth arc-span point of a first section adjoins the first arc-span point of a subsequent section.
Nii teaches a similarly shaped bearing element (Fig. 10) comprising: an inner surface (of 2”) having a smooth profile (no discontinuities such as corners or edges) and comprising a plurality of sections (each repeated shape; three shown in Fig. 10), each section having a taper portion (shown in annotated Fig. above) between a first arc-span point (shown in annotated Fig. above) and a second arc-span point (shown in annotated Fig. above), a constant-radius portion (shown in annotated Fig. above) between the second arc-span point and a third arc-span point (shown in annotated Fig. above), and a transition portion(shown in annotated Fig. above) between the third arc-span point and a fourth arc-span point (shown in annotated Fig. above); and an inner-surface radius dimension that changes from an inner-diameter major dimension (R, Fig. 10) at the first arc-span point to an inner-diameter minor dimension (r, Fig. 10) at the second arc-span point and changes from the inner-diameter minor dimension at the third arc-span point to the inner-diameter major dimension at the fourth arc- span point; wherein: the inner surface having the smooth profile comprises a continuous surface at the first, second, third, and fourth arc-span points; and the fourth arc-span point of a first section adjoins a first arc- span point of a subsequent section for the purpose of providing a bearing unit with small friction loss and which is excellent in shock resistance (col. 1: lines 59-60).
It would have been obvious to one of ordinary skill in the art to modify the inner surface of the bearing of Ueda and provide the inner surface having a smooth profile, each section having a taper portion between a first arc-span point and a second arc-span point, a constant-radius portion between the second arc-span point and a third arc-span point, and a transition portion between the third arc-span point and a fourth arc-span point; an inner-surface radius dimension that changes from an inner- diameter major dimension at the first arc-span point to an inner-diameter minor dimension at the second arc-span point and changes from the inner- diameter minor dimension at the third arc-span point to the inner-diameter major dimension at the fourth arc-span point; a first angular distance between the first arc-span point and the second arc-span point; and a second angular distance between the third arc-span point and the fourth arc-span point, the first angular distance being larger than the second angular distance; wherein: the inner surface having the smooth profile comprises a continuous surface at the first, second, third, and fourth arc-span points; and the fourth arc-span point of a first section adjoins the first arc-span point of a subsequent section for the purpose of providing a bearing unit with small friction loss and which is excellent in shock resistance.
Re clm 19, Ueda further discloses an integrated bearing element system (Fig. 2), wherein the first bearing element (left 20a) is a first bearing element portion, the second bearing element (right 20a) is a second bearing element portion, and the first and second bearing element portions are integrated with a spacer portion (portion of 20  between left and right 20a).

Allowable Subject Matter
Claim 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656